Citation Nr: 0512339	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  00-09 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1999 which granted service connection for PTSD, and 
assigned a 10 percent rating.  In the course of the appeal, 
the RO increased the evaluation for PTSD to 30 percent, 
effective in February 2000.  In December 2001, the appellant 
appeared at a videoconference hearing held before the 
undersigned.  The Board remanded the case to the RO in June 
2003.


FINDING OF FACT

PTSD is manifested by some occupational and social impairment 
with reduced reliability and productivity due to symptoms 
including nightmares, sleep disturbance, intrusive thoughts, 
and anger outbursts.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his symptoms of PTSD warrant a 
rating higher than 30 percent.  

The evidence shows that the veteran served in Vietnam from 
April 1968 to April 1969, as a combat medical corpsman, for 
which he received awards including the Combat Medical Badge 
and the Bronze Star Medal.  His claim for service connection 
for PTSD was received in September 1998, and the current 
appeal ensues from the original grant of service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.
According to the general rating formula, a mental disorder is 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental 
disorder, the extent of social impairment will be considered, 
but a rating will not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The medical evidence of record shows that the veteran has 
received outpatient mental health treatment throughout most 
of the appeal period, and a therapist provided a treatment 
summary in December 2001.  In addition, he underwent VA 
examinations in February 1999, February 2001, and April 2003.  
He was also hospitalized in a PTSD treatment program from 
January to February 2003.  This evidence shows GAF scores 
that have ranged from 31 to 57, although, particularly when 
the symptoms have been explicitly limited to those involving 
PTSD, the scores have generally ranged from 45 to 53.    

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 reflects 
serious symptoms (e.g.  suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  

The evidence shows that on numerous occasions, the veteran 
has been observed to have a constricted or restricted affect.  
He often displays an angry mood.  Specific to his PTSD, he 
reports nightmares and intrusive thoughts involving his 
wartime experiences as a medic, avoidance of others, 
irritability, and poor temper control.  Although the VA 
examination in February 2001 found that the veteran did not 
exhibit diminished reliability and productivity due to PTSD 
symptoms, a December 2001 treatment summary noted that while 
the veteran was employed, he had great difficulty on his job.  
The other treatment records tend to support this position 
that while much of the veteran's impairment is in the social 
area, he also experiences difficulties at work, due to his 
psychiatric condition.  

The veteran does not have circumstantial, circumulatory, or 
stereotyped speech, frequent panic attacks, difficulty in 
understanding complex commands, impaired judgment, impaired 
abstract thinking, memory impairment, or disturbances of 
motivation.  However, the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 
(2002).  Other symptoms, and the effect of those symptoms on 
the claimant's social and work situation, must also be 
considered.  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Id.  

The evidence shows symptoms of PTSD such as anxiety, 
nightmares, sleep difficulties, intrusive thoughts, angry 
outbursts, and a startle response.  He also has an affect 
described at various times as constricted, restricted, or 
flat, and disturbances of mood have been noted.  In view of 
these factors, the Board finds the evidence is approximately 
balanced as to whether or not the veteran meets the criteria 
for a 50 percent rating for PTSD.  Applying the benefit-of-
the-doubt rule in his favor, the Board finds his PTSD is 50 
percent disabling, and an increased rating for PTSD, to the 
50 percent level, is granted.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

The veteran's symptoms of PTSD are not of such severity as to 
warrant a 70 percent rating.  Although he has some impulse 
control problems, he has been able to maintain the same job 
for 20 years, and none of the other criteria which exemplify 
a 70 percent rating are present, nor have any equivalent 
symptoms been shown.  The preponderance of the evidence is 
against the claim, and the symptoms present do not more 
closely approximate the criteria for the higher rating.  
Accordingly, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b);  Ortiz; 
Gilbert.   

The Board also finds that the symptoms reflective of a 50 
percent rating have been present throughout the appeal 
period, and the facts do not warrant an even higher 
evaluation for any specific period of time during the appeal 
period.  See Fenderson v. West, 12 Vet.App. 119 (1999).  In 
this regard, the Board has taken into account the fact that 
the observations of the veteran's condition fluctuated during 
the time period, in assigning a 50 percent rating.   

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The rating action on appeal in this case, dated in 
October 1995, was already decided - and appealed - by the 
time the VCAA was enacted.  Therefore, the RO did not err in 
not providing such notice prior to the initial determination.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Since that decision, although the veteran has not been 
specifically provided a duty to assist letter from the RO 
addressing the issue of a higher rating for PTSD, he was 
provided with such a letter from the Board; received a 
telephone call from the RO, explaining the evidence required 
to substantiate the claim, and VA's and the veteran's 
respective responsibilities to provide evidence.  In 
addition, he was provided a general letter in May 2003 which 
explained, in general terms, the requirements for 
substantiating a claim.  Other correspondence, the statement 
of the case, and supplemental statements of the case, as well 
as his two personal hearings, provided more detailed, 
specific information as to the reasons for the denial of his 
claim, the relevant law and regulations, and the evidence 
upon which his claim was based.  Although he was not 
explicitly told to submit all pertinent evidence in his 
possession, the detailed explanations provided served to 
convey that information.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  VA examinations have been provided, 
and all potentially relevant evidence identified by the 
veteran has been obtained.  There is no indication of the 
presence of any additional evidence.  In view of the 
foregoing, the Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


ORDER

A 50 percent evaluation, but no higher, for PTSD is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


